  Case 1:19-cv-00485-UNA Document 1 Filed 03/11/19 Page 1 of 13 PageID #: 1



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE

 MICHAEL KENT, Individually and On                   )
 Behalf of All Others Similarly Situated,            )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 SPARK THERAPEUTICS, INC., STEVEN                    )   CLASS ACTION
 M. ALTSCHULER, LARS EKMAN,                          )
 KATHERINE A. HIGH, JEFFERY D.                       )
 MARRAZZO, ANAND MEHRA, VIN                          )
 MILANO, ROBERT J. PEREZ, ELLIOT                     )
 SIGAL, LOTA ZOTH, ROCHE HOLDINGS,                   )
 INC., and 022019 MERGER SUBSIDIARY                  )
 INC.,                                               )
                                                     )
                         Defendants.                 )

   COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on February 25, 2019

(the “Proposed Transaction”), pursuant to which Spark Therapeutics, Inc. (“Spark” or the

“Company”) will be acquired by Roche Holdings, Inc. (“Parent”) and 022019 Merger Subsidiary,

Inc. (“Merger Sub,” and together with Parent, “Roche”).

       2.      On February 22, 2019, Spark’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Roche.         Pursuant to the terms of the Merger Agreement, Merger Sub

commenced a tender offer (the “Tender Offer”) to acquire all of Spark’s outstanding common
  Case 1:19-cv-00485-UNA Document 1 Filed 03/11/19 Page 2 of 13 PageID #: 2



stock for $114.50 per share in cash. The Tender Offer is set to expire on April 3, 2019.

       3.      On March 7, 2019, defendants filed a Solicitation/Recommendation Statement (the

“Solicitation Statement”) with the United States Securities and Exchange Commission (“SEC”) in

connection with the Proposed Transaction.

       4.      The Solicitation Statement omits material information with respect to the Proposed

Transaction, which renders the Solicitation Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(e), 14(d), and 20(a) of the Securities Exchange

Act of 1934 (the “1934 Act”) in connection with the Solicitation Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the 1934 Act because the claims asserted herein arise under Sections 14(e), 14(d), and 20(a) of the

1934 Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Spark common stock.

       9.      Defendant Spark is a Delaware corporation and maintains its principal executive

offices at 3737 Market Street, Suite 1300, Philadelphia, Pennsylvania 19104. Spark’s common




                                                  2
  Case 1:19-cv-00485-UNA Document 1 Filed 03/11/19 Page 3 of 13 PageID #: 3



stock is traded on the NASDAQ Global Select Market under the ticker symbol “ONCE.” Spark is

a party to the Merger Agreement.

       10.     Defendant Steven M. Altschuler is a director of the Company.

       11.     Defendant Larks Ekman a director of the Company.

       12.     Defendant Katherine A. High is a director of the Company.

       13.     Defendant Jeffery D. Marrazzo is Chief Executive Officer and a director of the

Company.

       14.     Defendant Anand Mehra is a director of the Company.

       15.     Defendant Vin Milano is a director of the Company.

       16.     Defendant Robert J. Perez is a director of the Company.

       17.     Defendant Elliot Sigal is a director of the Company.

       18.     Defendant Lota Zoth is a director of the Company.

       19.     The defendants identified in paragraphs 10 through 18 are collectively referred to

herein as the “Individual Defendants.”

       20.     Defendant Parent is a Delaware corporation and a party to the Merger Agreement.

       21.     Defendant Merger Sub is a Delaware corporation, a wholly-owned subsidiary of

Parent, and a party to the Merger Agreement.

                               CLASS ACTION ALLEGATIONS

       22.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Spark (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       23.     This action is properly maintainable as a class action.

       24.     The Class is so numerous that joinder of all members is impracticable. As of the




                                                  3
  Case 1:19-cv-00485-UNA Document 1 Filed 03/11/19 Page 4 of 13 PageID #: 4



close of business on February 20, 2019, there were approximately 39,971,302 shares of Spark

common stock outstanding, held by hundreds, if not thousands, of individuals and entities scattered

throughout the country.

        25.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        26.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        27.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        28.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        29.     Spark is a fully integrated, commercial company that discovers, develops, and

delivers gene therapies.




                                                 4
  Case 1:19-cv-00485-UNA Document 1 Filed 03/11/19 Page 5 of 13 PageID #: 5



       30.     The Company challenges the inevitability of genetic diseases, including blindness,

haemophilia, lysosomal storage disorders, and neurodegenerative diseases.

       31.     Founded in March 2013, Spark’s investigational therapies have the potential to

provide long-lasting effects, dramatically and positively changing the lives of patients with

conditions where no, or only palliative, therapies exist.

       32.     On February 22, 2019, Spark’s Board caused the Company to enter into the Merger

Agreement with Roche.

       33.     Pursuant to the terms of the Merger Agreement, Merger Sub commenced the

Tender Offer to acquire all of Spark’s outstanding common stock for $114.50 per share in cash.

       34.     According to the press release announcing the Proposed Transaction:

       Roche (SIX: RO, ROG; OTCQX: RHHBY) and Spark Therapeutics, Inc.
       (NASDAQ: ONCE) today announced that they have entered into a definitive
       merger agreement for Roche to fully acquire Spark Therapeutics at a price of US$
       114.50 per share in an all-cash transaction. This corresponds to a total transaction
       value of approximately US$ 4.3 billion on a fully diluted basis. This price
       represents a premium of approximately 122% to Spark Therapeutics’ closing price
       on 22 February 2019 and a premium of approximately 19% to Spark Therapeutics’
       52 week high share price on 9 July 2018. The merger agreement has been
       unanimously approved by the boards of Spark Therapeutics and Roche.

       Under the terms of the merger agreement, Roche will promptly commence a tender
       offer to acquire all outstanding shares of Spark Therapeutics common stock, and
       Spark Therapeutics will file a recommendation statement containing the unanimous
       recommendation of the Spark Therapeutics board that Spark Therapeutics’
       shareholders tender their shares to Roche.

       Spark Therapeutics, based in Philadelphia, Pennsylvania, is a fully integrated,
       commercial company committed to discovering, developing and delivering gene
       therapies for genetic diseases, including blindness, haemophilia, lysosomal storage
       disorders and neurodegenerative diseases.

       Spark Therapeutics’ lead clinical asset is SPK-8011, a novel gene therapy for the
       treatment of haemophilia A, which is expected to start Phase 3 in 2019. Spark
       Therapeutics also has SPK-8016 in a phase 1/2 trial aimed at addressing the
       haemophilia A inhibitor population. Additionally, Spark Therapeutics was the first
       company to receive FDA approval for a gene therapy for a genetic disease in 2017.



                                                 5
  Case 1:19-cv-00485-UNA Document 1 Filed 03/11/19 Page 6 of 13 PageID #: 6



       LUXTURNA® (voretigene neparvovec-rzyl), a one-time gene therapy product
       indicated for the treatment of patients with confirmed biallelic RPE65 mutation-
       associated retinal dystrophy is currently marketed in the US by Spark Therapeutics.
       The European Commission granted marketing authorisation for LUXTURNA in
       2018.

       Spark Therapeutics’ additional clinical assets include: SPK-9001, an
       investigational gene therapy for the potential treatment of haemophilia B in Phase
       3 and SPK-7001 for choroideremia in Phase 1/2. The company is also developing
       SPK-3006 for Pompe disease and SPK-1001 for CLN2 disease (a form of Batten
       disease) which are expected to be ready for clinical development in 2019, as well
       as additional preclinical programmes for Huntington's disease and Stargardt
       disease. . . .

       Terms of the Agreement

       Under the terms of the merger agreement, Roche will promptly commence a tender
       offer to acquire all of the outstanding shares of Spark Therapeutics’ common stock
       at a price of US$ 114.50 per share in cash. The closing of the tender offer will be
       subject to a majority of Spark Therapeutics’ outstanding shares being tendered in
       the tender offer. In addition, the transaction is subject to the expiration or
       termination of the waiting period under the Hart-Scott-Rodino Antitrust
       Improvements Act of 1976 and other customary conditions.

       Following completion of the tender offer, Roche will acquire all remaining shares
       at the same price of US$ 114.50 per share through a second step merger. The
       closing of the transaction is expected to take place in the second quarter of 2019.

The Solicitation Statement Omits Material Information, Rendering It False and Misleading

       35.     Defendants filed the Solicitation Statement with the SEC in connection with the

Proposed Transaction.

       36.     As set forth below, the Solicitation Statement omits material information with

respect to the Proposed Transaction, which renders the Solicitation Statement false and misleading.

       37.     The Solicitation Statement omits material information regarding the Company’s

financial projections and the analyses performed by the Company’s financial advisor in connection

with the Proposed Transaction, Centerview Partners LLC (“Centerview”).




                                                6
  Case 1:19-cv-00485-UNA Document 1 Filed 03/11/19 Page 7 of 13 PageID #: 7



       38.     With respect to the Company’s financial projections, the Solicitation Statement

fails to disclose, for each set of projections: (i) all line items used to calculate unlevered free cash

flow; and (ii) a reconciliation of all non-GAAP to GAAP metrics.

       39.     With respect to Centerview’s Discounted Cash Flow Analysis, the Solicitation

Statement fails to disclose: (i) all line items used to calculate unlevered free cash flow; (ii) the

individual inputs and assumptions underlying the discount rates ranging from 11.0% to 13.0%;

(iii) the implied terminal value of the Company; (iv) the value of tax savings from usage of net

operating losses and future losses; (v) the value of preclinical non-Luxturna / SPK-9001 / SPK-

8011 / SPK-8016 /SPK-3006 / Huntington’s program pipeline; and (vi) the number of fully-diluted

outstanding Company shares.

       40.     With respect to Centerview’s Analyst Price Target Analysis, the Solicitation

Statement fails to disclose: (i) the price targets observed by Centerview in the analysis; and (ii) the

sources thereof.

       41.     With respect to Centerview’s Premia Paid Analysis, the Solicitation Statement fails

to disclose the premiums paid in the transactions observed by Centerview in the analysis.

       42.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion. Moreover, when a banker’s endorsement of the fairness

of a transaction is touted to shareholders, the valuation methods used to arrive at that opinion as

well as the key inputs and range of ultimate values generated by those analyses must also be fairly

disclosed.




                                                   7
  Case 1:19-cv-00485-UNA Document 1 Filed 03/11/19 Page 8 of 13 PageID #: 8



       43.     The Solicitation Statement also omits material information regarding potential

conflicts of interest of the Company’s additional financial advisor, Cowen and Company, LLC

(“Cowen”).

       44.     The Solicitation Statement fails to disclose whether Cowen has performed past

services for the parties to the Merger Agreement or their affiliates, as well as the timing and nature

of such services and the amount of compensation Cowen received for such services.

       45.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       46.     The omission of the above-referenced material information renders the Solicitation

Statement false and misleading, including, inter alia, the following section of the Solicitation

Statement: The Solicitation or Recommendation.

       47.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

          (Claim for Violation of Section 14(e) of the 1934 Act Against Defendants)

       48.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       49.     Section 14(e) of the 1934 Act states, in relevant part, that:

       It shall be unlawful for any person to make any untrue statement of a material fact
       or omit to state any material fact necessary in order to make the statements made,
       in the light of the circumstances under which they are made, not misleading . . . in
       connection with any tender offer or request or invitation for tenders[.]

       50.     Defendants disseminated the misleading Solicitation Statement, which contained

statements that, in violation of Section 14(e) of the 1934 Act, in light of the circumstances under

which they were made, omitted to state material facts necessary to make the statements therein not



                                                  8
  Case 1:19-cv-00485-UNA Document 1 Filed 03/11/19 Page 9 of 13 PageID #: 9



misleading.

       51.     The Solicitation Statement was prepared, reviewed, and/or disseminated by

defendants.

       52.     The Solicitation Statement misrepresented and/or omitted material facts in

connection with the Proposed Transaction as set forth above.

       53.     By virtue of their positions within the Company and/or roles in the process and the

preparation of the Solicitation Statement, defendants were aware of this information and their duty

to disclose this information in the Solicitation Statement.

       54.     The omissions in the Solicitation Statement are material in that a reasonable

shareholder will consider them important in deciding whether to tender their shares in connection

with the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available.

       55.     Defendants knowingly or with deliberate recklessness omitted the material

information identified above in the Solicitation Statement, causing statements therein to be

materially incomplete and misleading.

       56.     By reason of the foregoing, defendants violated Section 14(e) of the 1934 Act.

       57.     Because of the false and misleading statements in the Solicitation Statement,

plaintiff and the Class are threatened with irreparable harm.

       58.     Plaintiff and the Class have no adequate remedy at law.

                                            COUNT II

              (Claim for Violation of 14(d) of the 1934 Act Against Defendants)

       59.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       60.     Section 14(d)(4) of the 1934 Act states:




                                                  9
 Case 1:19-cv-00485-UNA Document 1 Filed 03/11/19 Page 10 of 13 PageID #: 10



       Any solicitation or recommendation to the holders of such a security to accept or
       reject a tender offer or request or invitation for tenders shall be made in accordance
       with such rules and regulations as the Commission may prescribe as necessary or
       appropriate in the public interest or for the protection of investors.

       61.     Rule 14d-9(d) states, in relevant part:

       Any solicitation or recommendation to holders of a class of securities referred to in
       section 14(d)(1) of the Act with respect to a tender offer for such securities shall
       include the name of the person making such solicitation or recommendation and
       the information required by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101)
       or a fair and adequate summary thereof[.]

Item 8 requires that directors must “furnish such additional information, if any, as may be

necessary to make the required statements, in light of the circumstances under which they are

made, not materially misleading.”

       62.     The Solicitation Statement violates Section 14(d)(4) and Rule 14d-9 because it

omits the material facts set forth above, which renders the Solicitation Statement false and/or

misleading.

       63.     Defendants knowingly or with deliberate recklessness omitted the material

information set forth above, causing statements therein to be materially incomplete and

misleading.

       64.     The omissions in the Solicitation Statement are material to plaintiff and the Class,

and they will be deprived of their entitlement to make a fully informed decision with respect to the

Proposed Transaction if such misrepresentations and omissions are not corrected prior to the

expiration of the tender offer.

       65.     Plaintiff and the Class have no adequate remedy at law.




                                                10
 Case 1:19-cv-00485-UNA Document 1 Filed 03/11/19 Page 11 of 13 PageID #: 11



                                            COUNT III

                      (Claim for Violation of Section 20(a) of the 1934 Act
                         Against the Individual Defendants and Roche)

       66.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       67.     The Individual Defendants and Roche acted as controlling persons of Spark within

the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions as

directors of Spark and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the false statements contained in the Solicitation Statement filed with the

SEC, they had the power to influence and control and did influence and control, directly or

indirectly, the decision making of the Company, including the content and dissemination of the

various statements that plaintiff contends are false and misleading.

       68.     Each of the Individual Defendants and Roche was provided with or had unlimited

access to copies of the Solicitation Statement alleged by plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause them to be corrected.

       69.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Solicitation Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly connected with and involved in the making of the Solicitation Statement.

       70.     Roche also had direct supervisory control over the composition of the Solicitation

Statement and the information disclosed therein, as well as the information that was omitted and/or

misrepresented in the Solicitation Statement.



                                                  11
 Case 1:19-cv-00485-UNA Document 1 Filed 03/11/19 Page 12 of 13 PageID #: 12



       71.     By virtue of the foregoing, the Individual Defendants and Roche violated Section

20(a) of the 1934 Act.

       72.     As set forth above, the Individual Defendants and Roche had the ability to exercise

control over and did control a person or persons who have each violated Section 14(e) of the 1934

Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act.

       73.     As a direct and proximate result of defendants’ conduct, plaintiff and the Class are

threatened with irreparable harm.

       74.     Plaintiff and the Class have no adequate remedy at law.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Enjoining defendants and all persons acting in concert with them from proceeding

with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to file a Solicitation Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(e), 14(d), and 20(a) of the 1934 Act,

as well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.




                                                12
Case 1:19-cv-00485-UNA Document 1 Filed 03/11/19 Page 13 of 13 PageID #: 13



                                     JURY DEMAND

     Plaintiff hereby demands a trial by jury.

Dated: March 11, 2019                             RIGRODSKY & LONG, P.A.

                                          By: /s/ Gina M. Serra
                                              Brian D. Long (#4347)
OF COUNSEL:                                   Gina M. Serra (#5387)
                                              300 Delaware Avenue, Suite 1220
RM LAW, P.C.                                  Wilmington, DE 19801
Richard A. Maniskas                           Telephone: (302) 295-5310
1055 Westlakes Drive, Suite 300               Facsimile: (302) 654-7530
Berwyn, PA 19312                              Email: bdl@rl-legal.com
Telephone: (484) 324-6800                     Email: gms@rl-legal.com
Facsimile: (484) 631-1305
Email: rm@maniskas.com                            Attorneys for Plaintiff




                                                 13
